Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 1 of 20                      PageID 114



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

TINA POWELL,

       Petitioner,

v.                                                                      No. 1:18-cv-01003-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


                           ORDER DENYING § 2255 PETITION,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner, Tina Powell,1 has filed a pro se motion to vacate, set aside, or correct her

sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry (“D.E.”) 1.)2 For the

following reasons, the Petition is DENIED.

                                          BACKGROUND

       In February 2016, a federal grand jury for the Western District of Tennessee charged

Powell with two counts of distributing, attempting to distribute, possessing with intent to

distribute, and attempting to possess with intent to distribute “a detectable amount of

methamphetamine[.]” (United States v. Powell, No. 1:16-cr-1007-JDB-1 (“No. 1:16-cr-10017-

JDB-1”), D.E. 2.) The Defendant was initially represented by an assistant public defender, but she

retained the services of Attorney Hugh Reed Polland, III, commencing in May 2016. (Id., D.E.

17.) On July 21, 2016, Powell entered a plea of guilty to both charges pursuant to a written plea

agreement with the Government. (Id., D.E. 20, D.E. 22, D.E. 21.)


       1
           The Court will refer to Powell as “the Defendant” in its discussion of her criminal case.
       2
           Record citations are to documents filed in the instant case, unless noted otherwise.
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 2 of 20                        PageID 115




       In preparation for sentencing, the probation officer advised in the presentence report (the

“PSR”) that the Defendant qualified as a career offender under § 4B1.1 of the United States

Sentencing Commission Guidelines Manual (“U.S.S.G” or “Guidelines”). (PSR at ¶ 20.) That

provision states that “[a] defendant is a career offender if,” among other things, she “has at least

two prior felony convictions of either a crime of violence or a controlled substance offense.”

U.S.S.G. § 4B1.1(a). The probation officer identified three career-offender predicates in Powell’s

criminal history: two Tennessee convictions for possession of methamphetamine with intent to

manufacture, deliver, or sell (PSR at ¶¶ 78, 79), and a conviction for possession of marijuana with

intent to manufacture, deliver, or sell (id. at ¶ 79).        The Defendant’s advisory Guidelines

imprisonment range was determined to be 151 to 188 months. (Id. at ¶ 133.)

       The parties subsequently filed position papers reporting that neither had objections to the

PSR. (No. 1:16-cr-10017-JDB-1, D.E. 25, D.E. 26.) On October 31, 2016, the Defendant filed,

pro se, a letter to the Court stating that she wished to “fire [her] attorney” because she did not “feel

that he [was] representing [her] to the best of his ability.” (Id., D.E. 28.) The Court construed the

letter as a motion to dismiss counsel and ordered Attorney Polland to respond to the motion. (Id.,

D.E. 29.) Counsel filed a response detailing his interactions with the Defendant during his

representation of her. (Id., D.E. 30.) In particular, he discussed what transpired during the pre-

plea stage:

       [I] met [with Powell] for the first time on April 15, 2016 at the Obion County Jail. This
       meeting lasted approximately 2.5 hours. At this meeting, [I] discussed the merits and
       details of the case with the defendant. I reviewed the discovery provided with the
       Defendant. We discussed her case in terms of a trial in this case, however, the Federal
       Public Defender had previously discussed the possibility of a proffer agreement with the
       US Attorney. The Defendant was interested in the proffer from the outset of my
       representation. At this initial meeting we discussed the pros and cons of going to trial [as]
       opposed to cooperation with the United States and with the possibility of a reduction in
                                                 2
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 3 of 20                      PageID 116




       sentence. We discussed the nature of the conspiracy charge. We discussed this fully and
       after consideration we determined that it would be in the Defendant’s best interest to pursue
       a proffer agreement with the US Attorney.

              I called the US Attorney and we agreed to set up a proffer meeting in Jackson. I
       received a letter from the US Attorney regarding the conditions that must be met for the
       US Attorney to consider receiving a proffer from the Defendant. I drove from Clarksville,
       Tennessee to Jackson, Tennessee on May 9, 2016 for a hearing in this Court and to meet
       with the agents from the US Marshal[] Service regarding the proffer. I met with the US
       Attorney prior to meeting with the US Marshals. I reviewed the letter from the US
       Attorney, and proffer agreement with my client fully and in detail prior to entering into any
       statements made to the US Marshal[]s. My client indicated to me she understood and
       executed the proffer agreement. After a lengthy meeting with the US Marshal’s, the
       defendant and I talked and had further discussions on her statements[’]s impact on her case.

                The Defendant announced that she would like to enter a change of plea on June 22,
       2016. Prior to this we discussed that it was in her best interests to do so based on our prior
       discussions and the proffer meeting. Subsequently, we received an offer from the US
       Attorney and what the US Attorney recommendations would be, and the defendant found
       this acceptable. We discussed what her sentencing range was, and what I believed the low
       end of the guidelines would be based on her cooperation and acceptance of responsibility.
       I fully reviewed the Plea Agreement with the defendant, and answered any questions she
       had prior to executing her plea.

(Id., D.E. 30 at PageID 140-41.)

       At the proceedings on November 3, 2016, the Defendant “advised the Court that she no

longer desired the services of her hired attorney and made an oral request for new counsel.” (Id.,

D.E. 31.) “The Court [o]rdered that the Federal Public Defender’s Office be reappointed to

represent the [defendant] and relieved Attorney Polland from further representation.” (Id., D.E.

31.)

       On November 7, 2016, Assistant Federal Defender Christina Wimbley filed an appearance

as counsel for the Defendant. (Id., D.E. 36.) Counsel thereafter filed under seal a new position

paper. (Id., D.E. 41.)



                                                 3
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 4 of 20                    PageID 117




       On January 4, 2017, the Court conducted a hearing on the Government’s motion under

U.S.S.G. § 5K1.1.3 (Id., D.E. 51.) At the sentencing hearing that same day, the Court found that

the Defendant was a career offender for which she received a sentence of 130 months on each

count, to be served concurrently. A concurrent period of three years’ supervised release was also

imposed. The Court found that “Ms. Powell did waive her right to appeal her sentence, which the

Court finds was freely and voluntarily made.” (Id., D.E. 50 at PageID 230.)

       That same day, the Clerk of Court received and docketed a pro se letter from the Defendant

postmarked December 24, 2016. (Id., D.E. 44.) In the letter, Powell stated that she did not

understand the terms of the plea agreement and the consequences of pleading guilty due to her

retained attorney’s alleged failure to properly advise her. She related that she “explain[ed] the

situation” to her new counsel, Wimbley, and asked her if she “was able to withdraw [the guilty]

plea[s].” (Id., D.E. 47 at PageID 165.) She stated that Wimbley advised her that she could not

withdraw her pleas. On January 5, 2017, the Court entered an order directing counsel to advise

the Court as to the status of Defendant’s guilty plea. (Id., D.E. 45.)

       In compliance with the order, the assistant public defender filed a response explaining that

she “met with Defendant on December 29, 2016 to prepare for [the] sentencing hearing scheduled

for January 4, 2017.” (Id., D.E. 48 at PageID 186.) During the meeting, the “Defendant advised

counsel that she had questions regarding the Plea Agreement which she entered into under the

advisement of her former attorney, Hugh Polland.” (Id., D.E. 48 at PageID 186.) Counsel


       3
         Section 5K1.1 allows the court to “depart from the guidelines” “[u]pon motion of the
government stating that the defendant has provided substantial assistance in the investigation or
prosecution of another person who has committed an offense.” U.S.S.G. § 5K1.1.


                                                  4
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 5 of 20                      PageID 118




answered the Defendant’s questions. Powell then “informed counsel that she had written a letter

to the Court stating that she wished to withdraw her plea; but, that her questions regarding the Plea

Agreement had now been satisfied.” (Id., D.E. 48 at PageID 186.) She told Wimbley “that she

wished to proceed with the sentencing hearing and that she no longer wished to withdraw her guilty

plea.” (Id., D.E. 48 at PageID 186.) Petitioner did not take a direct appeal.

                                               DISCUSSION

       Powell filed the Petition on January 3, 2018. She asserts that her retained attorney

“misrepresented his experience in handling federal criminal defense matters” (Claim 1) and failed

to advise her “that if she pleaded guilty . . . she would have to give up her rights to contest the

arguably-questionable career offender category in which she had been placed based upon the U.S.

Probation Department’s classification of prior offenses as qualifying offenses for that designation”

(Claim 2). (D.E. 1-1 at PageID 19, 20.) She further maintains that Polland provided ineffective

assistance at sentencing by “fail[ing] to prepare to adequately argue the sentencing factors

favorable to” her and to seek her placement in the Bureau of Prison’s drug treatment program

(Claim 3). (Id. at PageID 22-23.) With regard to Wimbley, Powell insists that she was ineffective

for “fail[ing] to ensure that Petitioner received a sentence reduction for her cooperation” (Claim

4). (Id. at PageID 23.) She also asserts that she “may . . .be entitled to relief based upon the

holding of Mathis v. United States” (Claim 5). (Id. at PageID 24.)

       On October 14, 2018, Respondent, the United States of America, filed a response to the

Petition (the “Response”), (D.E. 17.), contending that all claims were without merit. In reply,

Petitioner insisted that she was entitled to relief. (D.E. 25.)



                                                   5
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 6 of 20                       PageID 119




I.      Legal Standards

        A prisoner seeking to vacate her sentence under § 2255 “must allege either (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law that was so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (internal quotation marks omitted). “In reviewing a § 2255

motion in which a factual dispute arises, the habeas court must hold an evidentiary hearing to

determine the truth of the petitioner’s claims.” Valentine v. United States, 488 F.3d 325, 333 (6th

Cir. 2007) (internal quotation marks omitted). “[N]o hearing is required,” however, “if the

petitioner’s allegations cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Id. at 333 (internal quotation

marks omitted). A petitioner has the burden of proving that she is entitled to relief by a

preponderance of the evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006).

        A claim that an attorney's ineffective assistance has deprived a criminal defendant of her

Sixth Amendment right to counsel alleges an error of constitutional magnitude cognizable under

§ 2255. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Such a claim is controlled by

the standards stated in Strickland v. Washington, 466 U.S. 668 (1984). To succeed on such a claim,

a petitioner must demonstrate two elements: (1) “that counsel’s performance was deficient”; and

(2) “that the deficient performance prejudiced the defense.” Id. at 687. “The benchmark for

judging any claim of ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having produced a just

result.” Id. at 686.



                                                  6
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 7 of 20                       PageID 120




        To establish deficient performance, a petitioner “must show that counsel’s representation

fell below an objective standard of reasonableness.” Id. at 688. A court considering a claim of

ineffective assistance must apply “a strong presumption” that the attorney’s representation was

“within the wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered sound

trial strategy.” Id. at 689 (internal quotation marks and citation omitted).

        To demonstrate prejudice, a petitioner must establish “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694.    “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “It is not enough ‘to show that the errors had some conceivable effect on the

outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland,

466 U.S. at 693) (citations omitted). Instead, “[c]ounsel’s errors must be ‘so serious as to deprive

the defendant of a fair trial, a trial whose result is reliable.’” Id. (quoting Strickland, 466 U.S. at

687).

II.     Claim 1

        As indicated above, Powell asserts in Claim 1 that Polland “misrepresented his experience

in handling federal criminal defense matters.” (D.E. 1-1 at PageID 19.) She alleges that “counsel

represented to [her] that he was experienced in federal criminal defense law, and Petitioner and

her family accepted the[] misrepresentation[], and paid him the requested fee.” (Id.) She further

avers that “after plea negotiations were completed [counsel] acknowledged that this was his first

federal criminal case.” (Id.) She asserts “counsel’s lack of thorough investigation, inability or

unwillingness to fully explain the intricacies of a plea agree[ment] to Petitioner, who has . . . only

                                                  7
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 8 of 20                       PageID 121




an 8th grade education, put [her] at a considerable disadvantage during the proceedings and

severely prejudiced her[] interests.” (Id.) She also complains that counsel “consistently failed to

respond to her question[s] [and] make adequate explanation of complex legal concepts[,]

[including] a plea agreement that she was unable to comprehend until after she was already

sentenced.” (Id.)

       Respondent argues that, even if true, a misrepresentation by counsel regarding his

experience in federal criminal matters does not “constitute[] a violation of the Sixth Amendment

right to counsel.” (D.E. 17 at PageID 66.) As for the remaining allegations set forth in Claim 1,

the Government maintains that they do not provide a basis for relief because they are conclusory.

Respondent’s arguments are well-taken.

       Even assuming that counsel had never tried a criminal case in federal court at the time he

undertook his representation of Petitioner, his lack of experience does not, standing alone, establish

that his performance was deficient or that Powell was prejudiced by his inexperience. See

McKanry v. United States, No. 4:12-CV-64 CAS, 2015 WL 475970, at *3 (E.D. Mo. Feb. 4, 2015)

(“Merely being inexperienced in federal court does not show deficient performance.”); United

States v. Salameh, 54 F. Supp. 2d 236, 250 (S.D.N.Y. 1999), aff'd, 16 F. App'x 73 (2d Cir. 2001)

(rejecting petitioner’s claim that counsel was ineffective simply because he was inexperienced in

federal criminal cases); Thomas v. Gramley, 951 F. Supp. 1338, 1350 (N.D. Ill. 1996), aff'd sub

nom. Thomas v. Gilmore, 144 F.3d 513 (7th Cir. 1998) (“Standing alone, then, the mere fact that

Thomas was Gustafson's first murder and capital client does not automatically render her

representation constitutionally ineffective.”). As the United States Supreme Court has observed,

“[e]very experienced criminal defense attorney once tried his first case . . . The character of a

                                                  8
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 9 of 20                       PageID 122




particular lawyer’s experience may shed light in an evaluation of his actual performance, but it

does not justify a presumption of ineffectiveness in the absence of such an evaluation.” United

States v. Chronic, 466 U.S. 648, 665 (1984). Accordingly, Powell’s allegation that counsel was

ineffective merely because he allegedly had never tried a criminal case in federal court before is

inadequate to support her position.

       Nor is the claim supported by the remaining allegations that counsel failed to conduct a

thorough investigation, explain the intricacies of the plea agreement and complex legal issues, and

respond to Powell’s questions. Rule 2 of the Rules Governing Section 2255 Proceedings for the

United States District Courts mandates that § 2255 petitions “must . . . state the facts supporting

each ground” for relief. Rule 2(b)(2). Therefore, a § 2255 petition is “legally insufficient to sustain

a review” where the “claims are stated in the form of conclusions without any allegations of fact

in support thereof.” Short v. United States, 504 F.2d 63, 65 (6th Cir. 1974) (per curiam). With

regard to ineffective assistance of counsel in particular, “[m]erely conclusory allegations . . . are

insufficient to state a constitutional claim” Wogenstahl v. Mitchell, 668 F.3d 307, 343 (6th Cir.

2012). Powell’s allegations of alleged attorney deficiencies under Claim 1 are conclusory and

unsupported by specific factual assertions. As the Government aptly notes, Petitioner does not

identify “one matter that was not investigated, one intricacy of the plea agreement that was not

explained, one question that was not answered, one purported complex legal concept that was not

explained, nor what in the plea agreement she allegedly was unable to understand.” (D.E. 17 at

PageID 66.) It is notable that, at the time she filed her Reply, Petitioner was on notice of the

pleading deficiency, but she did not offer more detailed explanations. Claim 1 is therefore

DENIED.

                                                  9
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 10 of 20                      PageID 123




 III.   Claim 2

        Powell asserts that Polland rendered ineffective assistance by failing to advise her that, by

 pleading guilty, she would relinquish her right to challenge her designation as a career offender.

 She also claims that her plea was involuntary due to counsel’s “apparent lack of knowledge . . . as

 to the probable sentence, [and] alternative courses of action[.]” (D.E. 1-1 at PageID 21.) The

 inmate further complains that her plea was “render[ed] . . . involuntary” by counsel’s “inability or

 unwillingness to seek drug treatment [for Defendant] that might have reduced her[] sentence if

 successfully completed, [and] to contest the forfeiture of the proceeds of the sale of her

 automobile[.]” (Id.)

        “A guilty plea is valid only if the defendant knowingly, intelligently and voluntarily waives

 the many constitutional rights associated with a criminal trial ... and has ‘sufficient awareness of

 the relevant circumstances and likely consequences’ of the plea.” United States v. Taylor, 281 F.

 App'x 467, 469 (6th Cir. 2008) (citing Boykin v. Alabama, 395 U.S. 238, 243 (1969), and

 quoting Brady v. United States, 397 U.S. 742, 748 (1970)). “At a minimum, the defendant must

 understand the ‘critical’ or ‘essential’ elements of the offense to which he or she pleads guilty.”

 United States v. Valdez, 362 F.3d 903, 909 (6th Cir. 2004) (citing Bousley v. United States, 523

 U.S. 614, 618-19 (1998)).

        Strickland’s two-part test applies to a claim that counsel was ineffective at the plea stage

 of the criminal proceedings. Rodriguez-Penton v. United States, 905 F.3d 481, 486 (6th Cir. 2018).

 “Where . . . a defendant is represented by counsel during the plea process and enters h[er] plea

 upon the advice of counsel, the voluntariness of the plea depends on whether counsel’s advice

 ‘was within the range of competence demanded of attorneys in criminal cases.’” Hill v. Lockhart,

                                                 10
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 11 of 20                        PageID 124




 474 U.S. 52, 56 (1985) (quoting Mann v. Richardson, 397 U.S. 759, 771 (1970)). A petitioner

 demonstrates prejudice in the plea context by establishing “a reasonable probability that, but for

 counsel’s errors, [s]he would not have pleaded guilty and would have insisted on going to trial.”

 Hill, 474 U.S. at 59. Because “[t]he standard for prejudice in this context is objective,” the inmate

 must show “‘that a decision to reject the plea bargain would have been rational under the

 circumstances.’” Moore v. United States, 676 F. App'x 383, 386 (6th Cir. 2017) (quoting Padilla

 v. Kentucky, 559 U.S. 356, 372 (2010)).

        Powell’s first assertion—i.e., that she would not have pleaded guilty had she known she

 was waiving her right to challenge her career-offender status—is unsupportable because the

 foundational allegation is belied by the record. Specifically, there was nothing in the plea

 agreement that constituted a waiver to contest any part of the PSR, which designated her as a career

 offender. In fact, at the change of plea hearing the undersigned explained as much to the

 Defendant. She was told that “the probation office will prepare” the PSR, which “will contain,”

 among other things, “information . . . about any prior criminal record you may have,” and “may

 also make a recommendation to the Court regarding the sentence in this case.” (No. 1:16-cr-

 10017-JDB-1, D.E. 49 at PageID 205-06.) The Defendant was further informed that “Mr. Polland

 will have the opportunity to review [the PSR] with you and to file a position paper on any

 objections you might have to the contents of that report.” (Id., D.E. 49 at PageID 205.) Therefore,

 because Powell did not waive her right to challenge her career-offender status, counsel cannot be

 said to have rendered ineffective assistance by failing to incorrectly inform her that her guilty pleas

 resulted in such a waiver.



                                                   11
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 12 of 20                      PageID 125




        The remaining allegations also do not support Claim 2. More to the point, the record in

 Petitioner’s criminal case undermines her assertions that her guilty plea was involuntary due to

 Polland’s alleged lack of knowledge of the likely sentence and alternative courses of action,4 and

 his failure to bargain for her placement in a drug treatment program and to contest the forfeiture

 of her vehicle.

        The plea agreement itself contained Powell’s representation that she was “satisfied that all

 acts and/or any omissions of counsel for the defense have been the result of reasonable professional

 judgment and that [she] has been provided adequate legal representation in this case.” (Id., D.E.

 21 at PageID 25.) Moreover, at the start of the change of plea hearing, the undersigned asked her

 “If there is anything I ask you that you do not understand or wish to consult with your attorney,

 Mr. Pol[l]and, will you let me know?” (Id., D.E. 49 at PageID 193.) Powell answered “Yes, sir.”

 (Id., D.E. 49 at PageID 193.) She responded in the affirmative when asked “Do you understand

 what you are doing here today?” and “Have you had sufficient opportunity to discuss this matter

 with your attorney?” (Id., D.E. 49 at PageID 194.) She also responded “Yes, Sir,” when queried

 “Are you satisfied with his advice and representation given to you in this case?” (Id., D.E. 49 at

 PageID 194.) The Court read both counts of the indictment and asked the Defendant whether she

 understood what she was being charged with in each count and she answered that she did. The

 Court advised her of the criminal trial and appeal rights she was giving up and the potential

 penalties for the crimes she was pleading guilty to, and she stated that she understood. She denied

 that anyone threatened or forced her to plead guilty. After the prosecutor summarized the plea


        4
            The allegation that counsel lacked knowledge of the likely sentence and alternative
 courses of action is also conclusory. Petitioner does not specify what information, exactly, counsel
 did not know that would likely have prompted her to go to trial had she been so informed.
                                                  12
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 13 of 20                     PageID 126




 agreement, the Court asked the Defendant if she understood and agreed to the terms of the plea

 agreement and she stated that she did. She affirmed that she was pleading guilty because she was,

 “in fact, guilty of the offenses[.]” (Id., D.E. 49 at PageID 210.) Upon finding that the Defendant

 was “freely and voluntarily pleading guilty,” the Court accepted the plea. (Id., D.E. 49 at PageID

 210-11.)

        Powell’s in-court “representations . . . as well as [the] findings made by the [the Court in]

 accepting the plea, constitute a formidable barrier” to § 2255 relief. Blackledge v. Allison, 431

 U.S. 63, 73-74 (1977); see also Craig v. United States, No. 2:04-cr-78, 2011 WL 864359, at *6

 (E.D. Tenn. Mar. 10, 2011) (“[T]he transcript of the change of plea hearing confirms the knowing

 and voluntary nature of the waiver.”), aff’d 513 F. App’x 487 (6th Cir. 2013). Petitioner has not

 overcome her sworn statements that she understood the terms of the plea agreement, the many

 constitutional rights she was waiving, and the key elements of the offenses to which she was

 pleading guilty.

        In addition, to the extent she posits that her guilty pleas were not knowing and voluntary

 because counsel did not adequately inform her about the potential sentences, any alleged

 misunderstanding was cured during the plea colloquy. Specifically, the undersigned explained the

 possible penalties and made “it clear [that] the Court, not the parties, would determine h[er]

 sentence[.]” Garnica v. United States, 361 F. Supp. 2d 724, 737 (E.D. Tenn. 2005); see also

 Ramos v. Rogers, 170 F.3d 560, 561 (6th Cir. 1999)) (“The trial court’s proper plea colloquy cured

 any misunderstanding [petitioner] may have had about the consequences of his plea.’”).

        What is more, the bargain Powell received cuts against her bald assertion that, but for

 Polland’s alleged deficient performance, she would have insisted on going to trial. See Moore v.

                                                 13
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 14 of 20                      PageID 127




 United States, 676 F. App’x 383, 385 (6th Cir. 2017) (holding that, in determining whether a

 “rational” criminal defendant would have insisted on going to trial, a court must consider the

 “disadvantages” she would have faced had she rejected the plea offer). The PSR shows that, had

 Petitioner not pleaded guilty, the Government could have superseded the indictment and charged

 her with the distribution of fifty grams or more of methamphetamine. (PSR at ¶ 9.) With that

 additional charge, the potential penalty would have increased to life in prison. See 21 U.S.C. §

 841(b)(1)(B)(viii). Under the Guidelines, this change would have resulted in a substantially higher

 offense level and advisory sentencing range. See U.S.S.G. § 4B1.1.

        Finally, it bears noting that the inmate abandoned her request to withdraw her guilty pleas.

 As discussed earlier, she complained to the Court around the time of the sentencing hearing that

 she had not understood the consequences of pleading guilty. However, she later told Wimbley

 that she no longer wished to withdraw the pleas.

        Accordingly, on this record, Petitioner’s assertion that her guilty plea was involuntary due

 to counsel’s ineffective assistance is without merit. Claim 2 is DENIED in its entirety.

 IV.    Claim 3

        Powell asserts that her retained attorney provided ineffective assistance at sentencing by

 “fail[ing] to prepare to adequately argue the sentencing factors favorable to Petitioner [which]

 subjected her to greater punishment than [s]he might have otherwise received.” (D.E. 1-1 at

 PageID 22.) She alleges that “counsel failed to properly . . . request or provide documentation,

 including criminal history, family ties, or character correspondence that might have induced the

 court to sentence [her] to a more appropriate sentence.” (Id.) She supports her general allegations

 with only two specific instances of alleged attorney ineffectiveness, to wit: “Defense counsel failed

                                                  14
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 15 of 20                      PageID 128




 to introduce evidence of [her] admitted drug addiction, which resulted in her making almost daily

 purchases of illegal drugs,” and “failed to have Petitioner recommended by the court and the

 probation department for admission to the Residential Drug and Alcohol Program, which would

 have provided up to a year of sentence credit.” (Id. at PageID 22-23.) Respondent argues that the

 claim is without merit. The Court agrees.

        Even assuming that Polland was ineffective in the ways identified by Powell, there was no

 prejudice resulting from his conduct. As indicated earlier, Wimbley took over representation of

 the Defendant for purposes of sentencing. Although Polland had already filed a position paper,

 the public defender submitted a new position paper regarding sentencing and appeared before the

 Court at the sentencing hearing. Therefore, any alleged deficiencies in Polland’s handling of the

 case at the early sentencing stage had no effect.

        Furthermore, even if Petitioner means to also complain about Wimbley’s handling of the

 sentencing factors and a request for drug treatment,5 she still is not entitled to relief. The Court

 was well aware of the Defendant’s drug addiction and her desire to participate in drug treatment

 because those facts were set forth in the PSR. (PSR at ¶ 121.) The information was also made

 clear to the Court through the efforts of Wimbley. Her position paper presented several pages of

 facts and arguments regarding the Defendant’s drug addiction and family history. (No. 1:16-cr-

 10017-JDB-1, D.E. 41 at PageID 157-59.) The paper also requested that the Defendant be placed

 in the Bureau of Prison’s 500-hour residential drug abuse program. (Id., D.E. 41 at PageID 159.)

 During the sentencing hearing, counsel successfully sought the undersigned’s recommendation for


        5
          Petitioner raised for the first time in her Reply a complaint about Wimbley’s handling of
 the drug treatment issue. Although the argument could be regarded as having been waived, see
 Sanborn v. Parker, 629 F.3d 554, 579 (6th Cir. 2010), the Court nevertheless addresses it.
                                                    15
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 16 of 20                      PageID 129




 the treatment. (Id., D.E. 50 at PageID 228; id., D.E. 46 at PageID 173). Based on this record,

 there is nothing more that the public defender could have done that likely would have resulted in

 a favorable change in the sentencing outcome.

        As Petitioner has not shown that she received ineffective assistance at sentencing by either

 of her attorneys, Claim 3 is DENIED.

 V.     Claim 4

        Powell asserts that counsel provided ineffective assistance by “fail[ing] to ensure that [she]

 received an adequate sentence reduction for her cooperation.” (D.E. 1 at PageID 8.) She alleges

 that counsel did “not follow[] through on the appropriate sentence credit for cooperation.” (D.E.

 1-1 at PageID 23.) The Government notes that it “feels constrained in responding to this allegation

 as it involves a matter the Court placed under seal.” (D.E. 17 at PageID 75.) It “refer[s] the Court

 to [the] Sealed” transcript of proceedings held in the criminal case on January 4, 2017, and

 “respectfully notes [that] [P]etitioner’s advisory guideline sentence range was 151-188 months,

 and her imposed sentence was 130 months.” (Id.)

        The claim must be denied for two reasons. First, Petitioner does not explain what an

 “appropriate sentence credit for cooperation” would have been had counsel done more. Second,

 the Court has reviewed the sealed transcript and finds that counsel’s performance was not deficient

 in any respect. In addition, far from being prejudiced by counsel’s representation, Petitioner

 received a substantial benefit in the form of a lower advisory Guidelines range and a commitment

 by the Government to recommend the low-end of that range.                   After considering the

 recommendation, the Court imposed a bottom-of-the-range term of incarceration. Claim 4 is

 therefore without merit and is DENIED.

                                                 16
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 17 of 20                         PageID 130




 VI.    Claim 5

        Petitioner asserts that her sentence could be reduced by application of the Supreme Court’s

 holding in Mathis v. United States, 136 S. Ct. 2243 (2016). Respondent maintains that precedent

 in this circuit forecloses the argument. The Court agrees.

            For   purposes   of   the   Guidelines’    career   offender   provision,   a    predicate

 “controlled substance offense” is

        an offense under federal or state law, punishable by imprisonment for a term
        exceeding one year, that prohibits the manufacture, import, export, distribution, or
        dispensing of a controlled substance (or a counterfeit substance) or the possession
        of a controlled substance (or a counterfeit substance) with intent to manufacture,
        import, export, distribute, or dispense.
 U.S.S.G. § 4B1.2(b).

        To determine if a conviction constitutes a controlled substance offense, a court must “apply

 a ‘categorical’ approach,” which focuses on the statute under which the petitioner was convicted,

 rather than the petitioner's conduct. United States v. Gibbs, 626 F.3d 344, 352 (6th Cir. 2010)

 (citing Taylor v. United States, 495 U.S. 575, 600 (1990) ). If the statute is “divisible,” meaning

 it describes multiple offenses, the court may “employ the ‘modified categorical

 approach.’” United States v. House, 872 F.3d 748, 753 (6th Cir. 2017) (quoting Descamps v.

 United States, 570 U.S. 254, 257 (2013)). That approach permits the examination of “a limited

 class of documents” from the defendant's prior criminal case in order “to determine which

 alternative formed the basis of the defendant's . . . conviction.” Id. (quoting Descamps, 570 U.S.

 at 257).

        The Supreme Court in Mathis clarified that a statute is divisible if it lists alternative

 elements, not alternative means of satisfying one or more elements. Mathis, 136 S. Ct. at 2249. If

                                                  17
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 18 of 20                         PageID 131




 the statute lists alternative means, then it is “indivisible,” and resort to the limited class of

 documents is prohibited. Id. at 2248.

         Under either approach, the “second step” in a court's analysis is to “determine whether the

 offense, as described either by the entirety of an indivisible statute or by the relevant alternative of

 a divisible statute, matches §4B1.2(b)'s definition of a ‘controlled substance offense.’” United

 States v. Pittman, 736 F. App'x 551, 554 (6th Cir. May 31, 2018). If there is no match, the prior

 conviction cannot be counted toward the defendant's career offender status. Id. at 555.

         As indicated above, Petitioner qualified as a career offender based on two Tennessee

 convictions for possession of methamphetamine “with intent to manufacture, deliver, or sell.”

 Tenn. Code Ann. § 39-17-417(a)(4). The Sixth Circuit has held, post-Mathis, that the crime is

 categorically a controlled substance offense for purposes of the Guidelines’ career offender

 provision. See United States v. Graham, 824 F. App'x 332, 335-36 (6th Cir. 2020) (citing United

 States v. Garth, 965 F.3d 493 (6th Cir. 2020)) (defendant’s Tennessee conviction for possession

 of drugs with intent to manufacture, deliver, or sell was categorically a controlled-substance

 offense under the Guidelines)

         Therefore, Petitioner’s assertion that her prior Tennessee convictions might no longer

 qualify as career-offender predicates is without merit.6 Claim 5 is DENIED.

         For all of these reasons, the Petition is DENIED.

                                           APPEAL ISSUES



         6
           Although Respondent did not raise the argument, Claim 5 is also subject to dismissal
 because it is non-cognizable in a § 2255 proceeding. See Snider v. United States, 908 F.3d 183,
 191 (6th Cir. 2018), cert. denied, 139 S. Ct. 1573 (2019) (petitioner’s challenge to his career-
 offender status was not cognizable under § 2255).
                                                18
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 19 of 20                         PageID 132




         A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

 certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

 may issue only if the petitioner has made a substantial showing of the denial of a constitutional

 right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

 that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

 have been resolved in a different manner or that the issues presented were ‘adequate to deserve

 encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

 Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

 the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

 876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

         In this case, reasonable jurists would not debate the correctness of the Court’s decision to

 deny the Petition. Because any appeal by Petitioner does not deserve attention, the Court DENIES

 a certificate of appealability.

         Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

 appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

 P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

 not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

 appellate court. Id.




                                                   19
Case 1:18-cv-01003-JDB-jay Document 29 Filed 03/04/21 Page 20 of 20                         PageID 133




        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

 24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

 pauperis is therefore DENIED.7

        IT IS SO ORDERED this 4th day of March 2021.


                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE




        7
           If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
 or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
 of Appeals within thirty days.
                                                     20
